Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 1 of 15 Page ID #:7




                            EXHIBIT A
                    Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 2 of 15 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Angeles on                   R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk


                                                    SUMMONS                                                                                                 SUM-100
                                          (CITACION JUDICIAL)                                                                   FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTE)

     NOTICE TO DEFENDANT: MARRIOTT INTERNATIONAL, INC. AND
     (AVISO AL DEMANDADO): DOES 1 TO 50, INCLUSIVE




     YOU ARE BEING SUED BY PLAINTIFF: LINDA McMAHON
     (LO ESTA DEMANDANDO el DEMANDANTE):



      NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information

          You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
       served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
       case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
       Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee ask
       the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages money and property
       may be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
       referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
       these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
       {www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
       !AVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidiren su contra sin escucharsu versidn Lea la informacidn a
       continuacibn
         Tiene 30 DIaS DE CALENDARIO despues de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
       corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
       en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
       Puede encontrar estos forrnularios de la corte y mis informacidn en el Centro de Ayuda de las Cortes de California Cwww.sucorte.ca.gov), en la
       bibhoteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario d'e la corte
       que le de un formulario de exencidn de pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por Incumplimlento y la corte le
       podra guitar su sueldo, dinero y bienes sin mis advertencia.
         Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
       remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
       programa de serylclos legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
       (www.lawhelpcalifornia.orgI en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov,) o poniindose en contacto con la corte o el
       colegio de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
       cualquier recuperaciin de $10,000 6 mis de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
       pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
     I he name and address of the court is:
                                                                                                               CASE NUMBER:
    (El nombre y direccidn de la corte es):                                                                    (Numero del Caso):
    SUPERIOR COURT OF CALIFORNIA
    111 North Hill Street
    111 North Hill Street
    Los Angeles, 90012
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
    (El nombre, la direccidn y el numero de telifono del abogado del demandante, o del demandante que no tiene abogado es)-
    Alexandra M. Irons, #161093                                                           (310)822-3377       (310) 821-7027
    LAW OFFICES OF BAKER & ORING, LLP
    13915 Panay Way                                                                    Sherri R. Carter Executive Officer / Cierk of Court
    Marina del Rey, CA               90292
    DATE:                                                             Clerk, by _                          C. Monroe     , Deputy
    (Fecha)         06/25/2020                                                        (Secretario)                                                          (Adjunto)
   (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
   (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
   ------------------------------------------------- NOTICE TO THE PERSON SERVED: You are served
     (SEAL)
                                                     1.     as an individual defendant.
                                             2. I      I as the person sued under the fictitious name of (specify):

                                             3. rY1 on behalf of rspec/vy;.-         Marriott intemationai.inc.
                                                 under:     | X | CCP 416.10 (corporation)                       □ CCP 416.60 (minor)
                                                            I     I CCP 416.20 (defunct corporation)             I    I CCP 416.70 (conservatee)
                                                            I    I CCP 416.40 (association or partnership)       I    I CCP 416.90 (authorized person)
                                                           I  I other (specify):
                                             4. I     I by personal delivery on (date):                                                                       Page 1 of 1
    Form Adopted for Mandatory Use
      Judiciai Councii of California                                             SUMMONS                                             Code of Civil Procedure §§412.20,465
     SUM-100 (Rev. July 1.2009]                                                                             So unqns-
                                                                                                              QlHus
                    Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 3 of 15 Page ID #:9
Electronically FILED by Superior Court of California, County of Los Angeles on 06/25/2020 0Z56J=M Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk


                                  Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Thomas Long
                                                                                                                                                                      PLP-PI-001
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                                   FOR COURT USE ONLY
    _Alexandra M. Irons, #161093
      LAW OFFICES OF BAKER & ORING, LLP
      13915 Panay Way
      Suite One
     Marina del Rey, CA                  90292
              TELEPHONE NO: (310)822-3377            FAX NO. (Optional): (310) 821-7027
    E-MAIL ADOREss fopt/ona//: of f 1 ce@marInade 1 reylawyers . com
       ATTORNEY FOR/Name): Plaintiff LINDA McMAHON
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
            STREET ADDRESS: 111 North Hill Street
           MAILING ADDRESS: 111 North Hill Street
          CITY AND ZIP CODE: Los Angclos, 90012
               BRANCH NAME: CENTRAL PI STRICT/MOSK COURTHOUSE
                PLAINTIFF: LINDA McMAHON


         DEFENDANT: MARRIOTT INTERNATIONAL,                                     INC. AND DOES 1 TO 50,
     INCLUSIVE

              DOES 1 TO
     COMPLAINT—Personal Injury, Property Damage, Wrongful Death
        □ AMENDED (Number):
     Type (check all that apply):
      rn MOTOR VEHICLE            xH OTHER (specify): premises LIABILITY
           I   I Property Damage   I I Wrongful Death GENERAL NEGLIGENCE
           I X I Personal Injury   I I other Damages (specify):

     Jurisdiction (check all that apply):
      □ ACTION IS A LIMITED CIVIL CASE                                                                                            CASE NUMBER:
           Amount demanded                does not exceed $10,000
                                    ___ exceeds $10,000, but does not exceed $25,000
     [X] ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
         J ACTION IS RECLASSIFIED by this amended complaint
                                                                                                                                   20STCV24232
                  from limited to unlimited
                  from unlimited to limited
     1. Plaintiff (/tame or names;; LINDA McMAHON

          alleges causes of action against defendant (name or names): MARRIOTT INTERNATIONAL,                                              INC.                           fv'




     2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
     3. Each plaintiff named above is a competent adult
        a. I    I except plaintiff (name):
           (1) I     I a corporation qualified to do business in California
           (2) I     I an unincorporated entity (describe):
           (3) I     I a public entity (describe):
           (4) □□ a minor [ZH an adult
                 (a) CZH for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                 (b) I    I other (specify):
           (5) I     I other (spec/^;.-

         b. I     I except plaintiff (frame;.'
            (1)          a corporation qualified to do business in California
            (2) ZZl an unincorporated entity (describe):
            (3)          a public entity (describe):
            (4) □□ a minor              [ZH an adult
                   (a) ZZ for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                   (b)     I other (specify):
            (5) I      I other (spec/^;.-

               ] Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                                         Page 1 of 3
  Form Approved for Optional Use
   Judicial Council of California                         COMPLAINT—Personal Injury, Property                                                       Code of Civil Procedure. § 425.12
 PLD-PI-001 (Rev. January 1. 2007}                             Damage, Wrongful Death
                   Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 4 of 15 Page ID #:10

                                                                                                                                          PLD-PI-001
    SHORT TITLE: McMAHON v. MARRIOTT                                                                                 CASE NUMBER:




     4. I        I Plaintiff (name):
                   is doing business under the fictitious name (specify):

                 and has complied with the fictitious business name laws.
     5.     Each defendant named above is a natural person
            a. I X I except defendant ^namej; MARRIOTT                          c.           ] except defendant (name):
                 INTERNATIONAL, INC.

                 (1) [     a business organization, form unknown                     (T) I      I a business organization, form unknown
                 (2) I X I a corporation                                             (2) I      I a corporation
                 (3)       an unincorporated entity (describe):                      (3) I      I an unincorporated entity (describe):

                 (4) I    I a public entity (describe):                              (4) I      I a public entity (describe):

                 (5) I    I other (specify):                                         (5) I      I other (specify):


            b.           except defendant (name):                               d.             except defendant (name):


                 (1) I    I a business organization, form unknown                    (1) I      I a business organization, form unknown
                 (2) I    I a corporation                                            (2) I      I a corporation
                 (3) I    I an unincorporated entity (describe):                     (3) I      I an unincorporated entity (describe):

                 (4) [      a public entity (describe):                              (4) I      I a public entity (describe):

                 (5) I    I other (specify):                                         (5) I      I other (specify):




            I      I Information about additional defendants who are not natural persons is contained in Attachment 5.
    6.      The true names of defendants sued as Does are unknown to plaintiff.
            a. I X I Doe defendants (specify Doe numbers): 1-20                           were the agents or employees of other
                     named defendants and acted within the scope of that agency or employment.
            b. I X I Doe defendants (specify Doe numbers): 21-50                             are persons whose capacities are unknown to
                      plaintiff.
    7.           ] Defendants who are joined under Code of Civil Procedure section 382 are (names):




    8.    This court is the proper court because
          a.     J at least one defendant now resides in its jurisdictional area.
          b. I   I the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
          c. I X I injury to person or damage to personal property occurred in its jurisdictional area.
          d. I   I other (specify):



    9.    I   I Plaintiff is required to comply with a claims statute, and
           a.      has complied with applicable claims statutes, or
           b.      is excused from complying because (specify):



PLD-PI-001 [Rev. January 1,2007]
                                                      COMPLAINT—Personal Injury, Property                                                    Page 2 of 3

                                                           Damage, Wrongful Death
             Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 5 of 15 Page ID #:11

                                                                                                                                        PLD-PI-001
     SHORT TITLE: MCMAHON v. MARRIOTT                                                                          CASE NUMBER:



   10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
       causes of action attached):
       a.       Motor Vehicle
       b. I X I General Negligence                                        . .
       c. I   I Intentional Tort
       d.[      Products Liability
       e. I X I Premises Liability
       f. ZH other (specify): As a result of each and all of the aforesaid acts and
            omissions of Defendants, and each of them. Plaintiff was injured about the
            body and its members and was injured in health, strength and activity, a
            portion of said injuries being permanent. As a result of said injuries.
            Plaintiff has had, and in the future will have physical, mental and
            emotional pain, suffering, worry and anxiety.
  11. Plaintiff has suffered
      a. I X I wage loss
      b. I X I loss of use of property
      c. I X I hospital and medical expenses
      d. I X I general damage
      e. I X I property damage
      f. I X I loss of earning capacity
      g. I X I other damage (specify):




  12.          The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a. ___' listed in Attachment 12.
        b. I  I as follows:




  13. The relief sought in this complaint is within the jurisdiction of this court.


  14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
      a. (1) I X I compensatory damages
         (2)         punitive damages
         The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
         (1) I X I according to proof
         (2)         in the amount of: $


 15.         I The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
               Prem. L-1, Prem. L-2, Prem. L-5, GN-1.




 Date:      June 25,                2020



 ALEXANDRA M.                  IRONS
                          (TYPE OR PRINT NAME)
                                                                                      ►        (SIGNaAiRE of   plaintiff or ATTORNEY)

PLO-PI-001 (Rev. January 1. 2007)                                                                                                         Pago 3 of 3
                                                 COMPLAINT—Personal Injury, Property
                                                      Damage, Wrongful Death
       Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 6 of 15 Page ID #:12


                                                                                                                                        PLD-PI-001(4
SHORT TITLE; McMAHON v. MARRIOTT                                                                           CASE NUMBER:




     FIRST                                         CAUSE OF ACTION—Premises Liability                                          Page 4
                     (number)

  ATTACHMENT TO I X I Complaint                        I    I Cross-Complaint
  (Use a separate cause of action form for each cause of action.)

  Prem.L-1.        Plaintiff         LINDA McMAHON
                   alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                   Or\ (date): July 14, 2018                      plaintiff was injured on the following premises in the following

                   fashion (description of premises and circumstances of injury):
                       Plaintiff was-lawfully on the premises located at 4100 Admiralty Way,
                  Marina del Rey, CA 90292, when Plaintiff fell due to a hazardous condition.
                  As a result. Plaintiff sustained disabling and permanent injuries, pain and
                  mental anguish.
                       Defendants, and each of them, created, and/or had actual knowledge of
                  said hazardous condition or, in the alternative, said hazardous condition
                  existed for sufficient time for Defendants to have constructive notice of
                  such condition, Defendants, and each of them, failed to warn Plaintiff of
                  said hazardous condition.


  Prem.L-2.           I X I Count One—Negligence The defendants who negligently owned, maintained, managed and operated
                            the described premises were (names):
                            MARRIOTT INTERNATIONAL, INC.

                             nn Does i                     to 20

  Prem.L-3.                     Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                (names):

                            I      I Does                to
                                Plaintiff, a recreational user, was I      I an invited guest I    I a paying guest.

  Prem.L-4.          I-----1 Count Three-Dangerous Condition of Public Property The defendants who owned public property
                             on which a dangerous condition existed were (names):


                                        I    I Does             to
                                a-1      I The defendant public entity had I      I actual I      I constructive notice of the existence of the
                                           dangerous condition in sufficient time ppor to the injury to have corrected it.
                                b.[        The condition was created by employees of the defendant public entity.

  Prem.L-5. a. [51] Allegations about Other Defendants The defendants who were the agents and employees of the
                    other defendants and acted within the scope of the agency were (names):


                      LXJ Does 21           to 50
                 b- CD The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                      L I described in attachment Prem.L-5.b I     I as follows (names):



                                                                                                                                               Page 1 of 1
   Form Approved for Optional Use
      Judicial Council of California            CAUSE OF ACTION-Premises Liability                        Sofi^s'         Code of Civil Procedure. § 425.12
  PLD-P1-001(4) [Rev. January 1.2007]
                                                                                                           QiHus
             Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 7 of 15 Page ID #:13

                                                                                                                                   PLD-PI-001(2)
SHORT TITLE:             McMAHON v. MARRIOTT                                                              CASE NUMBER:




          SECOND                                  CAUSE OF ACTION—General Negligence                                       Page ^
                        (number)
         ATTACHMENT TO [5I1 Complaint                         Cross - Complaint

         (Use a separate cause of action form for each cause of action.)

         GN-1. Plaintiff ^name;:         LINDA McMAHON

                    alleges that defendant (name;:       MARRIOTT INTERNATIONAL, INC. AND




                              EZI Does 1              to M

                    was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                    negligently caused the damage to plaintiff
                    or} (date): July 14, 2018
                    aX(ptace)': 4100 Admiralty Way, Marina del.. Rey, CA                          90292
                    (description of reasons for liabiiity):
At said time and place. Plaintiff LINDA McMAHON was lawfully on the premises
which Defendants, and each of them, owned. leased, occupied, and/or controlled.
Defendants were negligent in the use and/or maintenance of the property and
created and/or maintained a hazardous condition on the premises. Said hazardous
condition caused Plaintiff to fall and suffer serious and permanent injuries,
pain, suffering, and mental anguish in connection therewith, including, but not
limited to permanent injuries to her wrist, all to her general damage in a sum,
the exact amount of which is unknown to Plaintiff at this time.

That as a further result of the negligence of Defendants, and each of them.
Plaintiff, LINDA McMAHON, incurred and will, in the future. incur x-rays,
hospital, medical and sundry expenses, the exact nature and extent of which are
unknown to Plaintiff at this time. Plaintiff will seek damages for medical and
related expenses according to proof at the time of trial.

That as a further result of the negligence of Defendants, and each of them.
Plaintiff, LINDA McMAHON, has been and will be unable to pursue her vocation and
has suffered and will suffer in the future, loss of earnings and earning
capacity, the exact amount of which is unknown to Plaintiff at this time.
Plaintiff will seek damages for loss of earnings and earning capacity, past,
present and future, according to proof at the time of trial.

Plaintiff is informed and believes and thereon alleges that said amount is
within the jurisdictional limits of the Superior Court of the State of
California.




                                                                                                                                        Page 1 of 1
  Form Approved for Optional Use
                                                                                                                     Code of Civil Procedure 425.12
   Judicial Council of California
PLD-PI-001(2) [Rev. January 1. 2007]          CAUSE OF ACTION—General Negligence                       , I^al
                                                                                                       Sounqns'
                                                                                                         CS^Hus
                   Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 8 of 15 Page ID #:14
Electronically FILED by Superior ciurt of California, County of Los Angeles on 06/25/20|®|3tW3l4^rri R. Carter. Executive Officer/Clertr of Court, by C. Monroe.Deputy Clerk


                                                                                                                                                                          CM-010
        ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and address):                                                         FOR COURT USE ONLY
        Alexandra M. Irons, #161093
        LAW OFFICES OF BAKER & ORING, LLP
        13915 Panay Way
        Suite One
        Marina del Rey, CA 90292
             TELEPHONE NO.: (310)822-3377    FAXNO.: (310) 821-7027
        ATTORNEY FOR wame); Plaintiff LINDA McMAHON___________
       SUPERIOR COURT OF CAUFORNIA, COUNTY OF LOS ANGELES
           sTREETADDREss: 111 North Hill Street
           MAILING ADDRESS: 111 North Hill Street
          CITY AND ZIP CODE: Los Angelos, 90012
      ______ BRANCH NAME: CENTRAL DISTRICT/MOSK courthouse
       CASE NAME:         McMAHON v. MARRIOTT

            CIVIL CASE COVER SHEET                                  Complex Case Designation                           CASE NUMBER:
      nri Unlimited                   ] Limited                     "] Counter                  ] Joinder                   2 OST CV 2 4 232
              (Amount                   (Amount
              demanded                  demanded is             Filed with first appearance by defendant             JUDGE:
              exceeds $25,000) $25,000 or less)                       (Cal. Rules of Court, rule 3.402)                DEPT:
     _____________________________ Items 1-6 below must be completed (see instructions on page 2).
     1. Check one box below for the case type that best describes this case:
        Auto Tort                                              Contract                                        Provisionally Complex Civil Litigation
            ___Auto (22)                                         ___ Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400-3.403)
            ___Uninsured motorist (46)                           ZZ] Rule 3.740 collections (09)              I      I Antitrust/Trade regulation (03)
        Other PI/PD/WD (Personal Injury/Property                                                              I   I Construction defect (10)
                                                                         Other collections (09)
        Damage/Wrongful Death) Tort
                                                                         Insurance coverage (18)             I    I Mass tort (40)
          I    I Asbestos (04)                                   ZU Other contract (37)                      I    I Securities litigation (28)
         I     I Product liability (24)                        Real Property                                 I    I Environmental/Toxic tort (30)
         I     I Medical malpractice (45)                      I       I Eminent domain/inverse              I      I Insurance coverage claims arising from the
         nn other PI/PD/WD (23)                                          condemnation (14)                             above listed provisionally complex case
        Non-PI/PD/WD (Other) Tort                              I     I Wrongful eviction (33)                          types (41)
         I      I Business tort/unfair business practice (07) I      I Other real property (26)
                                                                                                             Enforcement of Judgment
        □□ Civil rights (08)                                  Unlawful Detainer                             I       I Enforcement of judgment (20)
        I      I Defamation (13)                               IZZI Commercial (31)                         Miscellaneous Civil Complaint
        I      I Fraud (16)                                   I       I Residential (32)                    I      I RICO (27)
        I      I Intellectual property (19)                   □ Drugs (38)                                  I      I Other complaint {not specified above) (42)
        I      I Professional negligence (25)                 Judicial Review                                Miscellaneous Civil Petition
        I       I Other non-PI/PD/WD tort (35)                I       I Asset forfeiture (05) . ^           I      I Partnership and corporate governance (21)
        Employment                                            I      I Petition re: arbitration avvard (11) I      I Other petition (not specified above) (43)
        I      I Wrongful termination (36)                    I      I Writ of mandate (02) ‘ *'
          I     I Other employment (15)                          I    I Other judicial review (39)
     2. This case     □ is       CxZ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
        factors requiring exceptional judicial management:
        a.      I Large number of separately represented parties    d. [ZD Large number of witnesses
        b. IZD Extensive motion practice raising difficult or novel e. ZZ] Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve             in other counties, states, or countries, or in a federal court
          c. ] Substantial amount of documentary evidence        f.    1 Substantial postjudgment judicial supervision
     3. Remedies sought (check all that apply): a. [T] monetary b. [ZD nonmonetary: declaratory or injunctive relief c.         ] punitive
     4. Number of causes of action (specify): TWO
     5. This case          I     I is   I X I is not    a class action suit.
    6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-01^.
    Date: June 25, 2020
    Alexandra M. Irons. #161093
    ^_________________ (TYPE OR PRINT NAME)
                                                                                                                                    K-______
                                                                                                             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                          NOTICE
      • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
        under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in sanctions.
      • File this cover sheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
      • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                    _________________________________________ Pane 1 of 2
    Form Adopted for Mandatory Use
                                                                     CIVIL CASE COVER SHEET                         gj    Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
      Judicial Council of California
      CM-010 [Rev. July 1,2007]                                                                            SoEI jns-              Cal. Standards of Judicial Administration, std. 3.10
               Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 9 of 15 Page ID #:15

                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                       CM-010
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action!
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
 in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                            .p^p^g      examples

Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
         DamageAA/rongful Death                        Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
   Uninsured Motorist (46) {if the                        Contract (not unlawful detainer               Construction Defect (10)
         case involves an uninsured                           or wrongful eviction)
                                                       Contract/Warranty Breach—Seller                  Claims Involving Mass Tort (40)
        motorist claim subject to
                                                          Plaintiff (not fraud or negligence)           Securities Litigation (28)
        arbitration, check this item
                                                       Negligent Breach of Contract/                    Environmental/Toxic Tort (30)
        instead of Auto)
                                                          Warranty                                      Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/
                                                       Other Breach of Contract/Warranty                     (arising from provisionally complex
Property Damage/Wrongful Death)
                                                   Collections (e.g., money owed, open                      case type listed above) (41)
Tort
                                                       book accounts) (09)                         Enforcement of Judgment
   Asbestos (04)                                       Collection Case—Seller Plaintiff
        Asbestos Property Damage                       Other Promissory Note/Collections                Enforcement of Judgment (20)
        Asbestos Personal Injury/                            Case                                           Abstract of Judgment (Out of
             Wrongful Death                        Insurance Coverage (not provisionally                         County)
   Product Liability (not asbestos or                  complex) (18)                                        Confession of Judgment (non­
        toxic/environmental) (24)                     Auto Subrogation                                           domestic relations)
   Medical Malpractice (45)                            Other Coverage                                       Sister State Judgment
        Medical Malpractice-                       Other Contract (37)                                      Administrative Agency Award
             Physicians & Surgeons                     Contractual Fraud                                         (not unpaid taxes)
        Other Professional Health Care                Other Contract Dispute                                Petition/Certification of Entry of
             Malpractice                        Real Property                                                    Judgment on Unpaid Taxes
   Other PI/PD/WD (23)                             Eminent Domain/Inverse                                   Other Enforcement of Judgmetit
        Premises Liability (e.g., slip                Condemnation (14)                                          Case
             and fall)                             Wrongful Eviction (33)                          Miscellaneous Civil Complaint
        Intentional Bodily Injury/PD/WD            Other Real Property (e.g., quiet title) (26)         RICO (27)
             (e.g., assault, vandalism)               Writ of Possession of Real Property               Other Complaint (not specified
        Intentional Infliction of                     Mortgage Foreclosure                                  above) (42)
                                                      Quiet Title
             Emotional Distress                                                                             Declaratory Relief Only
                                                      Other Real Property (not eminent
        Negligent Infliction of                       domain, landlord/tenant, or ,                         Injunctive Relief Only (non­
             Emotional Distress                       foreclosure)                                              harassment)
       Other PI/PD/WD                           Unlawful Detainer                                           Mechanics Lien
Non-PI/PD/WD (Other) Tort                          Commercial (31)                                         Other Commercial Complaint
  Business Tort/Unfair Business                    Residential (32)                                             Case (non-tort/non-complex)
       Practice (07)                                                                                       Other Civil Complaint
                                                   Drugs (38) (if the case involves illegal
  Civil Rights (e.g., discrimination,                                                                           (non-tort/non-complex)
                                                      drugs, check this item; otherwise,
       false arrest) (not civil                                                                    Miscellaneous Civil Petition
                                                      report as Commercial or Residential)
       harassment) (08)                         Judicial Review                                         Partnership and Corporate
  Defamation (e.g., slander, libel)               Asset Forfeiture (05)                                    Governance (21)
       (13)                                       Petition Re: Arbitration Award (11)                   Other Petition (not specified
  Fraud (16)                                      Writ of Mandate (02)                                     above) (43)
  Intellectual Property (19)                          Writ-Administrative Mandamus                         Civil Harassment
  Professional Negligence (25)                        Writ-Mandamus on Limited Court                       Workplace Violence
       Legal Malpractice                                 Case Matter                                       Elder/Dependent Adult
                                                      Writ-Other Limited Court Case                             Abuse
       Other Professional Malpractice
                                                         Review                                            Election Contest
            (not medical or legal)
                                                  Other Judicial Review (39)                               Petition for Name Change
  Other Non-PI/PD/WD Tort (35)
Employment                                            Review of Health Officer Order                       Petition for Relief from Late
  Wrongful Termination (36)                           Notice of Appeal-Labor                                    Claim
  Other Employment (15)                                  Commissioner Appeals                              Other Civil Petition
CM-010(Rev. July 1,2007]
                                                      CIVIL CASE COVER SHEET                                                             Page 2 of 2
               Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 10 of 15 Page ID #:16


 SHORT TITLE: jyicMAHON V.            MARRIOTT                                                           CASE NUMBER




                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
             chosen.

                                        Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.         7. Location where petitioner resides.
2. Permissive fiiing in central district.                                                8. Location wrherein defendant/respondent functions vrfiolly.
3. Location where cause of action arose.                                                 9. Location where one or more of the parties reside.
4. Mandatory personal injury fiiing in North District.                                 10. Location of Labor Commissioner Office.
5. Location where performance required or defendant resides.                           11. Mandatory filing location (Hub Cases - unlawful detainer, limited
                                                                                       non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                  H               SWkM




     t;
      o
                                                    ZfS::
                                                                ■   uiu::t‘i'4

     K                      Auto (22)                    ] A7100 Motor Vehicle - Personal Injury/Property DamageA/Vrongful Death             1, 4, 11
     23                                                                           ■i                              ■

     <              Uninsured Motorist (46)              ] A7110 Personal Injury/Property DamageA/Vrongful Death - Uninsured Motorist 1, 4, 11


                                                         ] A6070 Asbestos Property Damage"                                                   1, 11
                        Asbestos (04)
                                                         ] A7221 Asbestos - Personal InjuryAA/rongful Death
    11                                                                                                                                       1, 11

    i. ^             Product Liability (24)              ] A7260 Product Liability (not asbestos or toxic/environmental)                     1,4, 11

    .= 3                                                 ] A7210 Medical Malpractice - Physicians & Surgeons                                 1,4, 11
    ■£ ■&          Medical Malpractice (45)
                                                         ] A7240 Other Professional Health Care Malpractice
    1 I                                                                                                                                      1, 4, 11
     a 5
    ll.                Other Personal
                                                    X I A7250 Premises Liability (e.g., slip and fall)
                                                   IZI A7230 Intentional Bodily Injury/Property DamageA/Vrongful Death (e.g.,
                                                                                                                                             1.4,QD
     & E               Injury Property                                                                                                       1, 4, 11
                      Damage Wrongful                        assault, vandalism, etc.) ' -
    S-                   Death (23)                                                                                                          1.4, 11
                                                   ZZI A7270 Intentional Infliction of Ertigtional Distress
                                                   ZZl A7220 Other Personal Injury/Property DamageA/Vrongful Death                           1, 4, 11




 LACIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                                         Local Rule 2.3
 LASC Approved 03-04                                AND STATEMENT OF.LOCATION                                                               Page 1 of 4
                                                                                                                                                          LA-CV109
               Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 11 of 15 Page ID #:17



SHORT TITLE: McMahon V.                  MARRIOTT                                                        CASE NUMBER



                3^

                     lii                              SI*:       ‘”^'4
                                                                         P                                                                     ,..C,Applicable, ,
                 Si vh                                m                            ....._____________________________ ;
                                                           Uf

                           Business Tort (07)              ] A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3

  11                        Civil Rights (08)             ] A6005 Civil Rights/Discrimination
                                                                                                         -.i                                  1.2,3

  3        3
                            Defamation (13)                 A6010 Defamation (slander/libel)                                                  1, 2, 3


  11
  2
                               Fraud (16)                 ] A6013 Fraud (no contract)                                                         1,2,3

                                                          ]a6017 Legal Malpractice                                                            1,2, 3
                 Professional Negligence (25)
  c E
                                                          ] A6050 Other Professional Malpractice (not medical or legal)                      1,2,3

                               Other (35)             I    I A6025 Other Non-Personal Injury/Property Damage tort                            1,2,3

      c              Wrongful Termination (36)        I    I A6037 Wrongful Termination                                                      1,2, 3
      01


   2
      I                                                    1 A6024 Other Employment Complaint Case .                                         1,2,3
   a.                 Other Employment (15)
   E                                                       1 A6109 Labor Commissioner Appeals                                                10
   UJ

                                                          J A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2, 5
                                                                  eviction)
                 Breach of Contract/ Warranty
                                                          ] A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)           2,5
                                  (06)
                             (not insurance)              ] A6019 Negligent Breach of Contract/Warranty (no fraud)                           1.2.5

                                                          ] A6028 Other Breach of Contract/Warranty .(not fraud or negligence)               1.2.5


      re                                                  ]a6002 Collections Case-Seller Plaintiff                                           5, 6, 11
                            Collections (09)
                                                          ] A6012 Other Promissory Note/Collections Case                                     5, 11
      o
      o                                                   ] A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                                  Purchased on or after January 1, 2014)

                     Insurance Coverage (18)                A6015 Insurance Coverage (not complex)                                           1,2, 5,8

                                                          ] A6009 Contractual Fraud                                                          1,2, 3,5
                           Other Contract (37)            ] A6031 Tortious Interference                                                      1,2, 3,5
                                                          ] A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1,2, 3, 8,9
                     Eminent Domain/Inverse
                       Condemnation (14)          I       I A7300 Eminent Domain/Condemnation                  Number of parcels             2,6
   ■c

      o               Wrongful Eviction (33)              ] A6023 Wrongful Eviction Case                                                     2, 6
                                                                                           V
   Q.

      (0                                                  J A6018 Mortgage Foreclosure .
   t>                                                                                                                                        2,6
   O'
                     other Real Property (26)             ] A6032 Quiet Title                                                                2,6
                                                          ] A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6
      01        Unlawful Detainer-Commercial
   2                                                      J A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                                  (31)
   Q            Unlawful Detainer-Residential
                                                          ] A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)            6, 11
                            (32)
   I  re
                        Unlawful Detainer-
                       Post-Foreclosure (34)      I       I A6020F Unlawful Detainer-Post-Foreclosure                                       2, 6, 11
      c
   3
                Unlawful Detainer-Drugs (38)               A6022 Unlawful Detainer-Drugs                                                    2, 6, 11


LACIV109 (Rev 2/16)                              CIVIL CASE COVER SHEET ADDENDUM                                                           Local Rule 2.3
LASC Approved 03-04                                 AND STATEMENT OFJ.OCATION
                                                                           u'
                                                                                                                                              Page 2 of 4
             Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 12 of 15 Page ID #:18


                                                                                           :

SHORT TITLE: McMAHON V.           MARRIOTT                                                      CASE NUMBER



                     mm   Ri                                                                                      Pi         gispS iii^
                                                                                                                                                ii^
                                                                                                 wS,                                             Step 3
                                                                                                       m               fr,


                   Asset Forfeiture (05)          ] A6108 Asset Forfeiture Case         *i .-   i-                                 2, 3,6

        S       Petition re Arbitration (11)      ]a6115 Petition to Compel/ConfirmA/acate Arbitration        ,
       .£                                                                                                                          2,5
        >
        or
       q:                                         ] A6151 Writ - Administrative Mandamus                                           2,8
       .2          Writ of Mandate (02)           ] A6152 Writ - Mandamus on Limited Court Case Matter                            2
       .a
       T3
       3                                          ] A6153 Writ - Other Limited Court Case Review                                  2

                Other Judicial Review (39)        ]a6150 Other Writ/Judicial Review                                               2,8

       C'     Antitrust/Trade Regulation (03)     ] A6003 Antitrust/Trade Regulation                                               1,2,8
       .S
       TO                                                                                 T-
       cn        Construction Defect (10)         ] A6007 Construction Defect
       =                                                                                                                           1,2,3
       ij
       xi      Claims Involving Mass Tort
       a.                 (40)                    ] A6006 Claims Involving Mass Tort                                              1,2,8
       I
       o         Securities Litigation (28)       ] A6035 Securities Litigation Case ■                                            1,2,8
       ><
       TO
        c              Toxic Tort
       .2          Environmental (30)              A6036 Toxic Tort/Environmental                                                 1,2, 3,8
       .2
       >
       8       Insurance Coverage Claims
       a.        from Complex Case (41)           ] A6014 Insurance Coverage/Subrogation (complex case only)                      1,2, 5,8

                                                  ] A6141 Sister State Judgment                                                   2, 5, 11
  c S                                             ] A6160 Abstract of Judgment                                                    2,6
  E I                 Enforcement                 ] A6107 Confession of Judgment (non-domestic relations)
  Sf                of Judgment (20)
                                                  ] A6140 Administrative Agency Award (not unpaid taxes)
                                                                                                                                  2,9
  a =                                                                                                                             2,8
 111    o                                         ] A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                2,8
                                                  ] A6112 Other Enforcement of Judgment Case                                      2, 8, 9

                        RICO (27)                 ] A6033 Racketeering (RICO) Case                                                1,2,8


 if
 = I
                                                  ] A6030 Declaratory Relief Only
                                                  ] A6040 Injunctive Relief Only (not domestic/harassment)
                                                                                                                                  1,2,8
                   Other Complaints                                                                                               2,8
               (Not Specified Above) (42)
                                                  ] A6011 Other Commercial Complaint Case (non-tort/non-complex)                  1, 2, 8
                                                  ] A6000 Other Civil Complaint (non-tort/non-complex)                            1,2,8
                Partnership Corporation
                   Governance (21)                ] A6113 Partnership and Corporate Governance Case                               2,8

                                                  ] A6121 Civil Harassment                                                        2, 3,9


 II               Other Petitions (Not
                 Specified Above) (43)
                                                  ]A6123 Workplace Harassment
                                                  ] A6124 Elder/Dependent Adult Abuse Case
                                                  ]a6190 Election Contest
                                                                                                                                  2, 3,9
                                                                                                                                  2, 3,9

                                                                                                                                  2
 IS                                               ] A6110 Petition for Change of Name/Change of Gender
                                                                                                                                  2,7
                                                  ] A6170 Petition for Relief from Late Claim Law
                                                                                                                                  2, 3,8
                                                  1 A6100 Other Civil Petition
                                                                                                                                  2,9




LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                 Local Rule 2.3
LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                      Page 3 of 4
                                                                                    v
            Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 13 of 15 Page ID #:19



 SHORT TITLE: McMAHON V. MARRIOTT                                                     CASE NUMBER



                                                                              ■




Step 4: Statement of Reason and Address Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                    ADDRESS: 4100 Admiralty Way
   REASON;

  □i.a2.n3.n4.n5.iz:6.i:D7.n8.n9.nio.mii.

   CITY:                                    STATE:    ZIP CODE:


   Marina del Rev                           CA        90292

Step 5: Certification of Assignment: I certify that this case is properly filed in the CENTRAL         _________ District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1 )(E)].




 Dated: June 25.        2020                                                        {XPx/\J          ^
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)
                                                                                  ALEXANDRA M.           IRONS


 commenI^your new^o^rt ca^^ completed and ready to be filed in order to properly                                                    '

      1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev
         02/16).
      5.   Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6.   A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
           minor under 18 years of age will be required by Court in order to issue a summons.
      7.   Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           must be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109 (Rev 2/16)                   CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
 LASC Approved 03-04                       AND STATEMENT OF LOCATION                                                 Page 4 of 4
      Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 14 of 15 Page ID #:20

                                                                                                    Reserved for Clerk's File Stamp
                   SUPERIOR COURT OF CALIFORNIA*
                      COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:

  Spring Street Courthouse
                                                                                                              FILED
  312 North Spring Street, Los Angeles, CA 90012                                                    GoiintyofLosAinpiss
                                                                                                         08/25^020
                       NOTICE OF CASE ASSIGNMENT                                                a C^, Ein»uSv<S OSes / C!s£ Qf Caul
                                                                                                            C. MOnfOa
                          UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

   Your case is assigned for all purposes to the judicial officer indicated below. 20STCV24232
                                                                            \\   ’




                           TfflS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                ASSIGNED JUDGE               DEPT      ROOM                  ASSIGNED JUDGE                         DEPT          ROOM
    ✓     Thomas D. Long                     31
                                                                  i




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/26/2020                                                        By C. Monroe                                           j Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-01847-JPR Document 1-1 Filed 02/26/21 Page 15 of 15 Page ID #:21

                                   Instructions for handling unlimited civil casks

 The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
 for your assistance.

 APPLICATION
 The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.
PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over ail other Local Rules to the extent the others are inconsistent.
CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.
TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:
COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules; and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.
*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
